Title: From George Washington to Major General Lafayette, 27 July 1778
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


          
            Dear Marquis.
            Head Quarters White plains 27th July 1778
          
          This will be delivered you by Major General Greene, whose thorough knowlege of Rhode
            Island, of which he is a native, and the influence he will have with the people, put it
            in his power to be particularly useful in the expedition against that place; as well in
            providing necessaries for carrying it on, as in assisting to form and execute a plan of
            operations proper for the occasion. The honor and interest of the common cause are so
            deeply concerned in the success of this enterprise, that it appears to me of the
            greatest importance to omit no step which may conduce to it, and General Greene on
            several accounts will be able to render very essential services in the affair. These
            considerations have determined me to send him on the expedition, in which as he could
            not with propriety act, nor be equally useful merely on his official capacity of Quarter
            Master General, I have concluded to give him a command in the troops to be employed in
            the descent. I have therefore directed General Sullivan, to throw all the American
            troops both Continental State and Militia into two divisions making an equal
            distribution of each, to be under the immediate command of General Greene and
              yourself. The Continental troops being divided in
            this manner to the Militia, will serve to give them confidence, and probably make them
            act better than they would alone. Though this arrangement will
            diminish the number of Continental troops under you, yet this diminution will be more
            than compensated by the addition of militia; and I persu[a]de myself your command will
            not be less agreeable or less honorable, from this change in the disposition. I am with
            great esteem & affection Dear Marquis Your most Obedt servt.
        